Action for damages for personal injuries sustained by infant plaintiff in falling down a flight of stone steps, as a consequence of tripping over an iron grated mat which projected over the edge of the top step of a set of stairs leading to the entrance of the defendant church. Companion action of the infant’s mother for expenses and loss of services. Judgment of the City Court of Yonkers in favor of the plaintiffs unanimously affirmed, with costs. No opinion. Present — ■ Lazansky", P. J., Carswell, Johnston, Adel and Close, JJ.